      Case: 3:20-cv-00298-MPM-JMV Doc #: 4 Filed: 02/18/21 1 of 1 PageID #: 11




                                             UNITED STATES DISTRICT COURT
                                                 OFFICE OF THE CLERK
                                            NORTHERN DISTRICT OF MISSISSIPPI

                                                           DAVID CREWS
                                                              CLERK



                    203 Gilmore Drive                                911 Jackson Avenue, Suite 369
                                                                          Oxford, MS 38655
                    Amory, MS 38821                                    Telephone: (662) 234-1971

             Telephone: (662) 369-4952
                                                                       305 Main Street, Suite 329
                                                                          Post Office Box 190
                                                                        Greenville, MS 38701


February 18, 2021



Ronnie Montgomery

v.                                                                 Case No. 3:20cv298-MPM-JMV

American Postal Worker Union, et al




        PLEASE TAKE NOTICE that the court file does not show that a summons has been served on the
following party(ies):

                                  American Postal Worker Union
                                  National Business Agent
                                  APWU Local #96
                                  APWU Local #96 Executive Board


                                                                   DAVID CREWS, CLERK

                                                        By:         s/ Jennifer L. Adams
                                                                   Deputy Clerk/Case Manager
